ACCEPTED
                                                                01-15-00493-CR
                                                     FIRST COURT OF APPEALS
                                                             HOUSTON, TEXAS
                                                           9/4/2015 10:41:18 AM
                                                          CHRISTOPHER PRINE
                                                                         CLERK

         CAUSE NO. 01-15-00493-CR
            ____________________
                                               FILED IN
        IN THE COURT OF APPEALS         1st COURT OF APPEALS
                                            HOUSTON, TEXAS
FOR THE FIRST   SUPREME JUDICIAL DISTRICT
                                        9/4/2015 10:41:18 AM
                                        CHRISTOPHER A. PRINE
                AT HOUSTON                      Clerk
            ____________________
       RODERICK ODELL WILLIAMS,
                  Appellant,
                      Vs.
           THE STATE OF TEXAS,
                   Appellee
            ____________________
     Appealed from the 180TH District Court
            Of Harris County, Texas
            Cause Number 1373609
            ____________________

     MOTION FOR EXTENSION OF TIME
      TO FILE APPELLANT’S BRIEF

            ____________________




                            DENA FISHER
                            SBOT: 24034440
                            440 LOUISIANA, STE 200
                            HOUSTON, TX 77002
                            P: 713.222.2201
                            F: 713.224.2815
                            d2f@sbcglobal.net
TO THE HONORABLE FOURTEENTH COURT OF APPEALS:

       Pursuant to TEX. R. APP. P. 10.1 and 38.6(d), the Appellant, RODRICK ODELL

WILLIAMS, files this Motion to Extend Time to File Appellant’s Brief.

       Appellant’s opening brief is currently due on AUGUST 17, 2015.

       Counsel for Appellant requests a 60-day extension of time to file its brief, making the brief

due on OCTOBER 18, 2015. This is the first request for extension of time to file the opening brief.

       Counsel for Appellant relies on the following reasons, in addition to the routine matters

that counsel must attend to in daily practice, to explain the need for the requested extension:

       1. The Reporter’s Record in this case is eight volumes long. Counsel requests
          additional time to read the voluminous record and to identify all relevant issues
          for appeal.

       2. Counsel for Appellant has had the following matters set for trial or hearings in
          the last thirty days:

           State of Texas v. Ramirez, Cause No. 1987404 – an Assault Family Violence
           trial, tried to a jury on 08/25/15.
           State of Texas v. Tello, Cause No. 1355280 – Felony Crim Misch trial
           State of Texas v. Galvan, Cause No. 201403647J – Aggravated Assault
           w/Deadly Weapon trial

       Counsel for Appellant seeks this extension of time to be able to prepare a cogent and

succinct brief to aid this Court in its analysis of the issues presented. This request is not sought

for delay but so that justice may be done.

       All facts recited in this motion are within the personal knowledge of the counsel signing

this motion, therefore no verification is necessary under Rule of Appellate Procedure 10.2.

                                     PRAYER FOR RELIEF

       For the reasons set forth above, Appellant requests that this Court grant this Motion to

Extend Time to File Appellant’s Brief and extend the Deadline for Filing the Appellant’s Brief.

Appellant prays for all other relief to which it may be entitled.
                                                     Respectfully submitted,



                                                       /s/ Dena Fisher
                                                     DENA FISHER
                                                     SBOT: 24034440
                                                     440 LOUISIANA, STE 200
                                                     HOUSTON, TX 77002
                                                     P: 713.222.2201
                                                     F: 713.224.2815
                                                     d2f@sbcglobal.net
                                                     Counsel for Appellant




                                    CERTIFICATE OF SERVICE

       I certify that on September 4, 2015, a true and correct copy of the forgoing motion was

delivered to the Harris County District Attorney’s Office by efile.


                                                      /s/ Dena Fisher
                                                     DENA FISHER
                                                     SBOT: 24034440
                                                     Counsel for Appellant